Per Curiam.
This motion, made exclusively upon the ground that the limitation of time specified in section 1288 of the Civil *80Practice Act has expired, was properly denied. We do not, however, decide the question whether certiorari is the proper remedy, that question not having been raised here or in the court below.
The order appealed from should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Order affirmed, with twenty dollars costs and disbursements.